DETAILED ACTION
This action is a response to an application filed 3/24/21 in which claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 11-13, 17, 18 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ringh et al., WO 2015/086136 A1 herein Ringh. 

As to claim 1, Ringh teaches an apparatus comprising:
	 communication circuitry configured to perform radio communication via a plurality of frequency channels (Ringh Fig 2 transmitter) and 
	control circuitry configured to perform control such that control information for adjusting a symbol interval in a complex symbol sequence, into which a bit sequence is converted, is wirelessly transmitted to a terminal, the control information being set by the control circuitry based on a predetermined condition (Ringh Fig 2 FTN precoder (control unit)  and page 7 paragraph 5 FTN precoder receives a set of symbols an and generates a set of precoded symbols                 
                    
                        
                            a
                             
                        
                        ^
                    
                
            = Pa and page 8 paragraph 1 the precoded symbols are fed to the filter that generates a transmission signal and page 6 paragraph 1 the idea of FTN is to apply Nyquist pulses of parameter T, but instead of sending them time separated by the corresponding delay time T, the pulses or symbols are separated by ρT with 0 < ρ < 1)
  

	As to claim 6, Ringh teaches a method for performing radio communication by an apparatus via a plurality of frequency channels, the method comprising: 
	performing control such that control information for adjusting a symbol interval in a complex symbol sequence, into which a bit sequence is converted, is wirelessly transmitted to a terminal, the control information being set based on a predetermined condition (Ringh Fig 2 FTN precoder (control unit)  and page 7 paragraph 5 FTN precoder receives a set of symbols an and generates a set of precoded symbols                 
                    
                        
                            a
                             
                        
                        ^
                    
                
            = Pa and page 8 paragraph 1 the precoded symbols are fed to the filter that generates a transmission signal and page 6 paragraph 1 the idea of FTN is to apply Nyquist pulses of parameter T, but instead of sending them time separated by the corresponding delay time T, the pulses or symbols are separated by ρT with 0 < ρ < 1); and communicating with the terminal via the plurality of frequency channels in accordance with the control information (Ringh Fig 2 transmitter) 

	As to claim 11, Ringh teaches a non-transitory computer-readable program product containing instructions for causing a computer to perform a method related to radio communication, the method comprising: 
	performing control such that control information for adjusting a symbol interval in a complex symbol sequence, into which a bit sequence is converted, is wirelessly transmitted to a terminal, the control information being set based on a predetermined condition (Ringh Fig 2 FTN precoder (control unit)  and page 7 paragraph 5 FTN precoder receives a set of symbols an and generates a set of precoded symbols                 
                    
                        
                            a
                             
                        
                        ^
                    
                
            = Pa and page 8 paragraph 1 the precoded symbols are fed to the filter that generates a transmission signal and page 6 paragraph 1 the idea of FTN is to apply Nyquist pulses of parameter T, but instead of sending them time separated by the corresponding delay time T, the pulses or symbols are separated by ρT with 0 < ρ < 1 and page 13 paragraph 1 a UE communicates with a base station)
 and 
	communicating with the terminal via a plurality of frequency channels in accordance with the control information (Ringh Fig 2 transmitter)


	As to claim 12, Ringh teaches an apparatus comprising: 
	communication circuitry configured to perform radio communication via a plurality of frequency channels (Ringh Fig 2 transmitter); and 
	control circuitry configured to perform control such that control information for adjusting a symbol interval in a complex symbol sequence, into which a bit sequence is converted, is wirelessly received from a terminal, the control information being set by the terminal based on a predetermined condition (Ringh Fig 2 FTN precoder (control unit)  and page 7 paragraph 5 FTN precoder receives a set of symbols an and generates a set of precoded symbols                 
                    
                        
                            a
                             
                        
                        ^
                    
                
            = Pa and page 8 paragraph 1 the precoded symbols are fed to the filter that generates a transmission signal and page 6 paragraph 1 the idea of FTN is to apply Nyquist pulses of parameter T, but instead of sending them time separated by the corresponding delay time T, the pulses or symbols are separated by ρT with 0 < ρ < 1 and page 13 paragraph 1 a UE communicates with a base station)
  
	As to claim 17, Ringh teaches an method for performing radio communication by an apparatus via a plurality of frequency channels, the method comprising: performing control such that control information for adjusting a symbol interval in a complex symbol sequence, into which a bit sequence is converted, is wirelessly received from a terminal, the control information being set by the terminal based on a predetermined condition (Ringh Fig 2 FTN precoder (control unit)  and page 7 paragraph 5 FTN precoder receives a set of symbols an and generates a set of precoded symbols                 
                    
                        
                            a
                             
                        
                        ^
                    
                
            = Pa and page 8 paragraph 1 the precoded symbols are fed to the filter that generates a transmission signal and page 6 paragraph 1 the idea of FTN is to apply Nyquist pulses of parameter T, but instead of sending them time separated by the corresponding delay time T, the pulses or symbols are separated by ρT with 0 < ρ < 1 and page 13 paragraph 1 a UE communicates with a base station)
	 and communicating with the terminal via the plurality of frequency channels in accordance with the control information (Ringh Fig 2 transmitter);

	As to claim 22, Ringh teaches a non-transitory computer-readable program product containing instructions for causing a computer to perform a method related to radio communication, the method comprising: 
	performing control such that control information for adjusting a symbol interval in a complex symbol sequence, into which a bit sequence is converted, is wirelessly received from a terminal, the control information being set by the terminal based on a predetermined condition(Ringh Fig 2 FTN precoder (control unit)  and page 7 paragraph 5 FTN precoder receives a set of symbols an and generates a set of precoded symbols                 
                    
                        
                            a
                             
                        
                        ^
                    
                
            = Pa and page 8 paragraph 1 the precoded symbols are fed to the filter that generates a transmission signal and page 6 paragraph 1 the idea of FTN is to apply Nyquist pulses of parameter T, but instead of sending them time separated by the corresponding delay time T, the pulses or symbols are separated by ρT with 0 < ρ < 1 and page 13 paragraph 1 a UE communicates with a base station)
 and 
	communicating with the terminal via a plurality of frequency channels in accordance with the control information (Ringh Fig 2 transmitter);

As to claim 2, Ringh teaches the apparatus according to claim 1, wherein the control circuitry sets the control information for adjusting the symbol interval in the complex symbol sequence such that data transmitted to the terminal via a frequency channel having a higher frequency among the plurality of frequency channels has a narrower symbol interval than data transmitted via a frequency channel having a lower frequency among the plurality of frequency channels (Ringh page 1 a transmission rate for transmitting consecutive symbols or pulses today’s communication system is commonly based on so-called orthogonality considerations, subsequent pulses are transmitted at a rate of with an intermediate or delay time T, where T is a time depending on the bandwidth of the pulse, meaning the symbols can be transmitted at a rate of 1/T (narrower symbol interval T, provides higher frequency)
  
As to claim 7, Ringh teaches the method according to claim 6, wherein the adjusting the symbol interval in the complex symbol sequence adjusting the symbol interval such that data transmitted to the terminal via a frequency channel having a higher frequency among the plurality of frequency channels has a narrower symbol interval than data transmitted via a frequency channel having a lower frequency among the plurality of frequency channels (Ringh page 1 a transmission rate for transmitting consecutive symbols or pulses today’s communication system is commonly based on so-called orthogonality considerations, subsequent pulses are transmitted at a rate of with an intermediate or delay time T, where T is a time depending on the bandwidth of the pulse, meaning the symbols can be transmitted at a rate of 1/T (narrower symbol interval T, provides higher frequency)
 



As to claim 13, Ringh teaches the apparatus according to claim 12, wherein the control information for adjusting the symbol interval in the complex symbol sequence is set such that data received from the terminal via a frequency channel having a higher frequency among the plurality of frequency channels has a narrower symbol interval than data received via a frequency channel having a lower frequency among the plurality of frequency channels (Ringh page 1 a transmission rate for transmitting consecutive symbols or pulses today’s communication system is commonly based on so-called orthogonality considerations, subsequent pulses are transmitted at a rate of with an intermediate or delay time T, where T is a time depending on the bandwidth of the pulse, meaning the symbols can be transmitted at a rate of 1/T (narrower symbol interval T, provides higher frequency)
  
As to claim 18, Ringh teaches the method according to claim 17, wherein the adjusting the symbol interval in the complex symbol sequence adjusting the symbol interval such that data received from the terminal via a frequency channel having a higher frequency among the plurality of frequency channels has a narrower symbol interval than data received via a frequency channel having a lower frequency among the plurality of frequency channels (Ringh page 1 a transmission rate for transmitting consecutive symbols or pulses today’s communication system is commonly based on so-called orthogonality considerations, subsequent pulses are transmitted at a rate of with an intermediate or delay time T, where T is a time depending on the bandwidth of the pulse, meaning the symbols can be transmitted at a rate of 1/T (narrower symbol interval T, provides higher frequency)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/       Primary Examiner, Art Unit 2467